DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Mihara et al. US 4,942,657 (hereafter--Mihara--) in view of Kurashiki et al. US 2010/0041314 (herafter--Kurashiki--) is the closest art of record.
In regards to claim 1, Mihara discloses as in Figures 1-11 a machine tool that generates internal teeth or external teeth on a cylindrical workpiece (gear G), the machine tool comprising: a workpiece holder (32/33) which is configured to rotatably hold the workpiece (G); a column (1) which is provided to be relatively movable with respect to the workpiece holder (32/33); a rotary main spindle (2) which is provided to be rotatable with respect to the column (1); a working tool (11 and 28 as in Figure 1) which is held by the rotary main spindle (2); and a phase detector (one of, all of, or a combination of: 61/62/23/64/65) which is configured to detect a phase of the working tool with respect to the rotary main spindle (see col 6, lines 28-35 and col 7, lines 8-24), wherein the working tool (11 and 28) includes: a cutter portion (11) which has a plurality of cutters (or cutting teeth which cut the gear tooth) for cutting the workpiece; a holder portion (28) which is provided to be integrally rotatable (i.e. rotate in combination) with the cutter portion (11) (as shown in Figure 1), and which is detachably mounted on the rotary main spindle (2) (when in an unclamped state); and a detected portion (61 or 66) which is formed on the holder portion (via spindle) (note that the cutter portion and holder portion 28 are integrally formed as in Figure 1), and wherein the phase detector includes: a sensor (65 or 62) which is configured to detect the detected portion; wherein the detected portion (at least detected portion 61) has a concave portion which is formed to be recessed inward from an outer circumferential surface of 
Kurashiki teaches that it is well known in the art of gear machining to have a gear machining apparatus, comprising a phase detector 33, controlled by a controller, which inherently has circuitry, which calculates a phase angle of a detected portion with respect to a reference position of a rotary spindle, based on a result detected by a detecting portion (see paragraph 0040]).  Kurashiki also discloses a numerical control device, which inherently has circuitry, the controller being in charge of controlling all of the operations performed by the gear machining apparatus, including the phase angle of the detected portion. 
The closest prior art found, Mihara in view of Kurashiki do not teach or suggest that “the detected portion is a concave portion recessed inward from an outer circumferential surface of the holder in a radial direction of the working tool”, and a further modification of the device of Mihara would require altering the way that the device of Mihara was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722